DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 03/28/22.
Claims 1, 6, and 11 are amended;
Claims 21-28 are newly added;
Claims 7, 8, and 10 remain withdrawn; and
Claims 1-12 and 21-28 are currently pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 11, 12, and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 6 is objected to because of the following informalities:  the word “the” should be inserted before “contiguous semiconductor substrate layer” to provide proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “the first WLO is less than 100 microns.” However, it’s unclear which dimension(s) of the first WLO (i.e. length, width, height, etc.) is referring to as being less than 100 microns. Therefore, claim 26 is considered indefinite. For purposes of examination, the Examiner interprets any dimension of the first WLO is less than 100 microns.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11, 21, and 28 are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (US PG Pub 2007/0071056 A1).
Regarding claim 1, Chen discloses a method of fabricating vertical-cavity surface-emitting lasers (VCSELs) (14, FIG. 3, [0026]) with wafer level optics (WLO) (42/44/46, FIG. 3, [0030]), the method comprising: 
providing a wafer (FIG. 3) having a plurality of VCSEL mesas (28/30/32, FIG. 3, where 28/30/32 are VCSELs and can be seen in FIG. 15 as having a mesa, [0029]), wherein the wafer includes a contiguous semiconductor substrate layer (34, FIG. 3, [0029]) that the VCSEL mesas are grown on; 
forming a first WLO (42, FIG. 3, where 42 corresponds to VCSEL 28 in a first zone, [0030]) on a first zone of VCSEL mesas in the plurality of VCSEL mesas of the wafer, wherein the first WLO is configured to diverge a laser emission of the first zone of VCSEL mesas (a laser beam 18 emitted by the VCSEL 28 is diverged by the first WLO 42 with a divergence angle 50, FIG. 3, [0030]); and 
forming a second WLO (44, FIG. 3, where 44 corresponds to VCSEL 30 in a second zone, [0030]) on a second zone of VCSEL mesas in the plurality of VCSEL mesas on the wafer, wherein the second WLO is configured to diverge laser emissions of the second zone of VCSEL mesas (a laser beam 18 emitted by the VCSEL 30 is diverged by the first WLO 44 with a divergence angle 54, FIG. 3, [0030]).
Regarding claim 2, Chen discloses the first WLO is configured to provide a first tilt angle (50, FIG. 3, [0030]) to the laser emission of the first zone of VCSEL mesas, and wherein the second WLO is configured to provide a second tilt angle (54, FIG. 3, [0030]) to the laser emission of the second zone of VCSEL mesas, the first tilt angle different from the second tilt angle (54 is greater than 50, FIG. 3, [0030]).
Regarding claim 3, Chen discloses the first WLO is configured to provide a first divergence angle (50, FIG. 3, [0030]) for beam expansion to the laser emission of the first zone of VCSEL mesas, and wherein the second WLO is configured to provide a second divergence angle (54, FIG. 3, [0030]) to the laser emission of the second zone of VCSEL mesas, the first divergence angle different from the second divergence angle (54 is greater than 50, FIG. 3, [0030]).
Regarding claim 4, Chen discloses forming a third WLO (46, FIG. 3, where 46 corresponds to VCSEL 32 in a third zone, [0030]) on a third zone of VCSEL mesas in the plurality of VCSEL mesas, wherein the third WLO is configured to diverge laser emissions of the third zone of VCSEL mesas at a third tilt angle (a laser beam 18 emitted by the VCSEL 32 is diverged by the first WLO 46 with a divergence angle 58, FIG. 3, [0030]) different from a first tilt angle of the first zone and a second tilt angle of the second zone (58 is greater than 54 and 50, FIG. 3, [0030]).
Regarding claim 6, Chen discloses the contiguous semiconductor substrate layer includes a gallium arsenide substrate layer ([0029]).
Regarding claim 11, Chen discloses the first WLO includes a refractive optic (42 is a microlens which is a refractive optic, [0031]).
Regarding claim 28, Chen discloses a method of fabricating vertical-cavity surface-emitting lasers (VCSELs) (14, FIG. 3, [0026]) with wafer level optics (WLO) (42/44/46, FIG. 3, [0030]), the method comprising: 
providing a wafer (FIG. 3) having a plurality of VCSEL mesas (28/30/32, FIG. 3, where 28/30/32 are VCSELs and can be seen in FIG. 15 as having a mesa, [0029]); 
forming a first WLO (42, FIG. 3, where 42 is positioned on VCSEL 28, [0030]) on a first VCSEL mesa in the plurality of VCSEL mesas, wherein the first WLO is configured to provide a first divergence angle to a laser emission of the first VCSEL mesa (a laser beam 18 emitted by the VCSEL 28 is diverged by the first WLO 42 with a divergence angle 50, FIG. 3, [0030]); and 
forming a second WLO (44, FIG. 3, where 44 is positioned on VCSEL 30, [0030]) on a second VCSEL mesa in the plurality of VCSEL mesas, wherein the second WLO is configured to provide a second divergence angle to a laser emissions of the second zone of VCSEL mesas (a laser beam 18 emitted by the VCSEL 30 is diverged by the first WLO 44 with a divergence angle 54, FIG. 3, [0030]), the first divergence angle different from the second divergence angle (54 is greater than 50, FIG. 3, [0030]), 
and wherein the first WLO is not formed on more than one VCSEL mesa in the plurality of VCSEL mesas (42 is only formed on 28, FIG. 3), and wherein the second WLO is not formed on more than one VCSEL mesa in the plurality of VCSEL mesas (44 is only formed on 30, FIG. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 5, Chen has disclosed the method outlined in the rejection to claim 1 above except each of the VCSEL mesas is configured to emit near-infrared light. However, it’s well known in the art that lasing wavelength of a laser is based on a material system used for the laser. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material system of each of the VCSEL with a material system for emitting near-infrared light in order to obtain desired output wavelengths, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 21-24, Chen has disclosed the method outlined in the rejection to claim 1 above and further discloses the first WLO may be a surface relief grating (64, FIGS. 5-6, [0032]) except the first WLO includes a blaze grating, a metalens, or a reflective optic. However, a surface relief grating, a blaze grating, a metalens, and a reflective optic are known optics for diverging light with different divergence characteristics. It would have been an obvious matter of design choice before the effective filing date of the claimed invention to modify the first WLO of Chen with a surface relief grating, a blaze grating, a metalens, or a reflective optic in order to obtain desired divergence characteristics.
Regarding claim 25, Chen has disclosed the method outlined in the rejection to claim 1 above except the diameter of the VCSEL mesas in the first zone of VCSEL mesas has a same diameter as the VCSEL mesas in the second zone of VCSEL mesas. However, forming VCSELs mesa with identical diameter is considered routine skill in the art in order to produce uniform output beams. It would have been an obvious matter of design choice before the effective filing date of the claimed invention to modify the VCSEL mesas of Chen with same diameter in order to obtain uniform output beams.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of CARSON et al. (US PG Pub 2020/0335942 A1).
Regarding claim 12, Chen has disclosed the method outlined in the rejection to claim 1 above except dicing the wafer to form individual VCSEL illuminators out of the VCSEL mesas, wherein the individual VCSEL illuminators include either the first WLO or the second WLO. CARSON generally discloses forming individual laser chips by dicing ([0066]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chen with dicing the wafer to form individual VCSEL illuminators out of the VCSEL mesas, wherein the individual VCSEL illuminators include either the first WLO or the second WLO as taught by CARSON in order to form individual laser chips.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gronenborn et al. (US PG Pub 2020/0028329 A1).
Regarding claim 26, Chen has disclosed the method outlined in the rejection to claim 1 above except the first WLO is less than 100 microns. Gronenborn discloses a WLO (140, FIG. 1, [0054]) having a size of 5 µm to 100 µm ([0018]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first WLO of Chen with a size less than 100 microns as taught by Gronenborn in order to increase divergence angle for eye safety ([0043] of Gronenborn).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of ZHANG et al. (US PG Pub 2017/0069611 A1).
Regarding claim 27, Chen has disclosed the method outlined in the rejection to claim 1 above except forming the first WLO and forming the second WLO includes: forming an optical encapsulant layer onto the plurality of VCSEL mesas; and pressing an WLO stamp into the optical encapsulant layer. ZHANG discloses forming the first WLO and forming the second WLO includes: forming an optical encapsulant layer (1702, FIG. 19, [0144]) onto the plurality of VCSEL mesas (1602, FIG. 19, where 1602 may be a VCSEL array, [0044]); and pressing an WLO stamp (1902, FIG. 19, [0144]) into the optical encapsulant layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first WLO and the second WLO of Chen with pressing a stamp onto an encapsulant layer positioned on the VCSEL mesas in order to obtain better control of the divergence angle since forming a microlens array using a stamp and an encapsulant layer is considered known in the art and only involves routine skill.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828